DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20, 22-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SRI International (US 2014/0277739; hereinafter “SRI”).

Regarding claim 17, SRI discloses an exercise assistance system for use on a human body (a flexible exosuit 100 could be operated to assist the wearer 110 in walking by adding energy to the motion of the wearer's 110 legs, para. 0074), the system comprising: an exosuit configured to be worn on the human body as a garment (Forces could be transmitted between elements of the flexible exosuit 100 and tissues of the wearer 110 through flexible elements in contact with the skin of the wearer 110 and/or in contact with a form-fitting fabric or garment that is contact with the skin of the wearer 110, para. 0080), the exosuit comprising: a plurality of sensors (a plurality of sensors in the flexible exosuit 100, para. 0084); a plurality of power layer segments that mimic musculature anatomy and movements of | the human body (Actuators (including 150a-c, 170a-d) can generate, absorb, store, or otherwise modulate forces between | force-transmitting elements 130, 140a-c in order to generate, store, or otherwise modulate forces on or within the wearer 110 (e.g., joint - torques about one or more joints of the wearer 110) to facilitate or enable functions of the flexible exosuit 100, para. 0075), - communications circuitry (communications elements in the flexible exosuit 100, for example, Bluetooth radios, WiFi radios, LTE or other - cellular radios, near-field RF communications devices, modems, or other communications devices, para. 0084); and control circuitry coupled to the communications circuitry, the plurality of sensors, and the power layer segments (The controller(s) could be configured to receive data from a plurality of sensors in the flexible exosuit 100, generate commands to operate actuators (e.g., 150a-c, 170a-d) of the flexible exosuit 100, and to perform other functions. The controller(s) could be configured to operate communications elements in the flexible exosuit 100, para. 0084), wherein the control circuitry is operative to: determine a fitness level of a user wearing the exosuit, wherein the fitness level is less than a desired fitness level; and activate at least one of the plurality of power layer segments such that a fitness improving resistance level is exerted by the exosuit onto the user in a manner that results in an improvement of the fitness level of the user over time (this could include not operating the actuators 1920 to apply forces and/or torques to the body of the wearer that exceeded some maximum threshold. This could be implemented as a watchdog process or some other computer-readable program that could be configured (when executed by the controller 1910) to monitor the forces being applied by the actuators 1920 (e.g., by monitoring commands sent to the actuators 1920 and/or monitoring measurements of forces or other properties detected using the sensors 1930) and to disable and/or change the operation of the actuators 1920 to prevent injury of the wearer. Additionally, the hardware interface electronics 1940 could be configured to include circuitry to prevent excessive forces and/or torques from being applied to the wearer (e.g., by channeling to a comparator the output of a load cell that is configured to measure the force generated by a TSA, and configuring the comparator to cut the power to the motor of the TSA when the force exceeded a specified level, para. 0326; operation of the flexible exosuit 1800 could enable more effective strength training, the flexible exosuit 1800 could be operated to act as a ‘virtual gym’, allowing the wearer to perform exercises against forces and/or torques generated by the flexible exosuit 1800 as though the wearer was interacting with exercise equipment; exosuit 1800 could be operated to apply forces to the arms of the wearer, to simulate the presence of free weights being used by the wearer, para. 0305).   

Regarding claim 18, SRI discloses the fitness improving resistance level is such that a perceived level of effort is nearly imperceptible, yet results in an improvement of the fitness level of the user over time (this could include not operating the actuators 1920 to apply forces and/or torques to the body of the wearer that exceeded some maximum threshold. This could be implemented as a watchdog process or some other computer-readable program that could be configured (when executed by the controller 1910) to monitor the forces being applied by the actuators 1920 (e.g., by monitoring commands sent to the actuators 1920 and/or monitoring measurements of forces or other properties detected using the sensors 1930) and to disable and/or change the operation of the actuators 1920 to prevent injury of the wearer. Additionally, the hardware interface electronics 1940 are configured to include circuitry to prevent excessive forces and/or torques (e.g. “perceptible” when, according to the broadest reasonable interpretation of the term “nearly imperceptible” is taken to mean assistance within normal operative parameters that gently guides a user’s form) from being applied to the wearer (e.g., by channeling to a comparator the output of a load cell that is configured to measure the force generated by a TSA, and configuring the comparator to cut the power to the motor of the TSA when the force exceeded a specified level, para. 0326).  

Regarding claim 19, SRI discloses the fitness improving resistance level is such that the user is intermittently subjected to resistance during user movement activity (this could include not operating the actuators 1920 to apply forces and/or torques to the body of the wearer that exceeded some maximum threshold. This is implemented as a watchdog process or some other computer-readable program that is configured (when executed by the controller 1910) to monitor the forces being applied by the actuators 1920 (e.g., by monitoring commands sent to the actuators 1920 and/or monitoring measurements of forces or other properties detected using the sensors 1930) and to disable and/or change the operation of the actuators 1920 to prevent injury of the wearer. Additionally, the hardware interface electronics 1940 is configured to include circuitry to prevent excessive forces and/or torques from being applied to the wearer (e.g., by channeling to a comparator the output of a load cell that is configured to measure the force generated by a TSA, and configuring the comparator to cut the power to the motor of the TSA when the force exceeded a specified level, para. 0326).  

Regarding claim 20, SRI discloses the control circuitry is operative to: access a database comprising fitness metrics associated with a user of the system; and adjust the fitness improving resistance level based on the fitness level and the fitness metrics (the user interface 2100a, 2100b could enable a wearer or some other person or system to log or record one or more measurements related to the flexible exosuit, the wearer, the environment of the flexible exosuit, the interaction between the wearer and the flexible exosuit, or some other information related to the flexible exosuit. The user interface 2100a, 2100b could allow the wearer to view the recorded information and/or to perform analyses on the recorded information. For example, the wearer could operate the user interface 2100a, 2100b to record information about the wearer's gait while running, and could use the user interface 2100a, 2100b to perform analyses on the wearer's gait to improve the wearer's running technique. The wearer could also use the user interface 2100a, 2100b to make recorded information available to other persons or system, para.0363). '  

SRI teaches regarding claim: 22.  An group exercise assistance system for use on a human body (a flexible exosuit 100 could be operated to assist the wearer 110 in walking by adding energy to the motion of the wearer's 110 legs, para. 0074; the system may used by multiple members of a group and led by an instruction that coordinates the movements of the exoskeleton per [0311] – note that the exosuit 1800 is nomenclature for FIG 18 of the SRI invention, this exosuit is functionally the same as exosuit 100 – see [0298] which describes the same elements), the system comprising: a first exosuit configured to be worn by a first person (100), the first exosuit comprising: a plurality of sensors (a plurality of sensors in the flexible exosuit 100, para. 0084); a plurality of power layer segments that mimic musculature anatomy and movements of the human body (Actuators (including 150a-c, 170a-d) can generate, absorb, store, or otherwise modulate forces between | force-transmitting elements 130, 140a-c in order to generate, store, or otherwise modulate forces on or within the wearer 110 (e.g., joint - torques about one or more joints of the wearer 110) to facilitate or enable functions of the flexible exosuit 100, para. 0075); communications circuitry (communications elements in the flexible exosuit 100, for example, Bluetooth radios, WiFi radios, LTE or other - cellular radios, near-field RF communications devices, modems, or other communications devices, para. 0084); and control circuitry coupled to the communications circuitry, the plurality of sensors, and the power layer segments, wherein the control circuitry is operative to: communicate with at least a second exosuit to obtain second suit movement data, wherein the second exosuit is worn by a second person; and activate at least one of the plurality of power layer segments to coordinate movements of the first exosuit with movements of the second exosuit based on the second suit movement data  (The controller(s) could be configured to receive data from a plurality of sensors in the flexible exosuit 100, generate commands to operate actuators (e.g., 150a-c, 170a-d) of the flexible exosuit 100, and to perform other functions. The controller(s) could be configured to operate communications elements in the flexible exosuit 100, para. 0084; the exosuit controllers are also configured to synchronize and coordinate movements between an instructor and a group of users all using exosuits – see para 0311).

SRI teaches regarding claim: 23.  The system of claim 22, wherein the second person is a group class instructor (per [0311]).

SRI teaches regarding claim: 24.  The system of claim 22, wherein the control circuitry is operative to: activate at least one of the plurality of power layer segments to coordinate movements of the first exosuit with movements of the second exosuit by applying exosuit enabled resistance to the first exosuit when the first person performs a coordinated movement (per [0311], this occurs when the instructor controls the movements of the group – the participating members will have their movements constrained by the power layer segments/actuators such that the class members each move along with the instructor).

SRI teaches regarding claim: 25.  The system of claim 22, wherein the control circuitry is operative to: handicap the first user by instructing the plurality of power layer segments to increase a resistance level of coordinated movements relative to a resistance level imposed on the second person (so as to make the group members move as one per [0311]; since each body is unique, it follows that the respective exosuits would need to provide different levels of resistance or assistance to coordinate the group; e.g. on a football team as discussed by SRI, the linemen would be of different size than the kicker and would require significantly more resistance/assistance to correct and control their movements).

Regarding claim 26, SRI discloses an exercise assistance system for use on a human body (a flexible exosuit 100 could be operated to assist the wearer 110 in walking by adding energy to the motion of the wearer's 110 legs, para. 0074), the system comprising: an exosuit configured to be worn on the human body as a garment (Forces could be transmitted between elements of the flexible exosuit 100 and tissues of the wearer 110 through flexible elements in contact with the skin of the wearer 110 and/or in contact with a form-fitting fabric or garment that is contact with the skin of the wearer 110, para. 0080), the exosuit comprising: a plurality of sensors (a plurality of sensors in the flexible exosuit 100, para. 0084); a plurality of power layer segments that mimic musculature anatomy and movements of the human body (Actuators (including 150a-c, 170a-d) can generate, absorb, store, or otherwise modulate forces between force-transmitting elements 130, 140a-c in order to generate, store, or otherwise modulate forces on or within the wearer 110 (e.g., joint torques about one or more joints of the wearer 110) to facilitate or enable functions of the flexible exosuit 100, para. 0075); communications circuitry (communications elements in the flexible exosuit 100, for example, Bluetooth radios, WiFi radios, LTE or other _ cellular radios, near-field RF communications devices, modems, or other communications devices, para. 0084); and control circuitry | coupled to the communications circuitry, the plurality of sensors, and the power layer segments (The controller(s) could be configured to receive data from a plurality of sensors in the flexible exosuit 100, generate commands to operate actuators (e.g., 150a-c, 170a-d) of the | flexible exosuit 100, and to perform other functions. The controller(s) could be configured to operate communications elements in the flexible exosuit 100, para. 0084), wherein the control circuitry is operative to: monitor, via the plurality of sensors, movement of a user of the exosuit to obtain user data, wherein the user data comprises user movement and user response to changing forces (The sensors can be operated to generate data that can be used to operate the flexible exosuit 100. Data generated by the sensors could be used by a controller included in the flexible exosuit 100 to operate actuators (e.g., e.g., 150a-c, 170a-d) to perform some function. For example, the sensors could generate data indicating that he wearer 110 was engaging in locomotion and that the wearer 110 was at a first specified phase of a stereotypical locomotor cycle, and the controller could use that data to operate the exotendons 170a-d to extract negative work from the wearer 110, para. 0087); and adjust a resistance level of at least one of the power layer segments based on the user data (when executed by the controller 1910) to monitor the forces being applied by the actuators 1920 (e.g., by monitoring commands sent to the actuators 1920 and/or monitoring measurements of forces or other properties detected using the sensors 1930) and to disable and/or change the operation of the actuators 1920 to prevent injury of the wearer. Additionally, the hardware interface electronics 1940 could be configured to include circuitry to prevent excessive forces and/or torques from being applied to the wearer (e.g., by channeling to a comparator the output of a load cell that is configured to measure the force generated by a TSA, and configuring the comparator to cut the power to the motor of the TSA when the force exceeded a specified level, para. 0326; operation of the flexible exosuit 1800 could enable more effective strength training, the flexible exosuit 1800 could be operated to act as a ‘virtual gym’, allowing the wearer to perform exercises against forces and/or torques generated by the flexible exosuit 1800 as though the wearer was interacting with exercise equipment; exosuit 1800 could be operated to apply forces to the arms of the wearer, to simulate the presence of free weights being used by the wearer, para. 0305 [multiple forces/torques may be applied, thus providing adjustment of resistance).

SRI teaches regarding claim: 27.  The system of claim 25, wherein the control circuitry is operative to: generate an exercise program based on the user data; and selectively activate and deactivate at least one of the plurality of power layer segments based on the exercise program to apply exosuit enabled resistance to a user of the exosuit (coordinated program as discussed in [0311] would selectively activate and deactivate actuators to make the group move together with the instructor).

SRI teaches regarding claim: 28.  The system of claim 25, wherein the control circuitry is operative to: access a fitness test (per [0310] – a trainer in one exosuit can test/evaluate a user in a second exosuit); selectively activate and deactivate at least one of the plurality of power layer segments based on the fitness test (to correct the user and instruct them on proper form/motion per [0310]); and evaluate the user data obtained during the fitness test (to determine the amount of assistance required per [0310]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SRI in view of Haynes (US 7935036). 

Regarding claim 21, SRI does not teach the plurality of power layer segments each comprise at least one removable resistance element, wherein the at least one removable resistance element is replaceable with another removable resistance element. Haynes is in the field of a portable exercise system (abstract) and teaches removable and replaceable resistance elements (claim 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify SRI such that the plurality of power layer segments each comprise at least one removable resistance element, wherein the at least one removable resistance element is replaceable with another removable resistance element as taught by Haynes so as to provide a device that can be more easily repaired and maintained and that can be modified to suit multiple users with different skill levels.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784